               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION


KEIFFORD SAMSEL,                                  CV 18-158-M-DWM

                   Plaintiff,

      vs.                                                ORDER

ALCOM, LLC and BRT
EXTRUSIONS, INC.,

                   Defendants.


ALCOM,LLC,

                   Cross-Claimant/
                   Cross-Defendant,

      vs.

BRT EXTRUSIONS, INC.,

                   Cross-Defendant/
                   Cross-Claimant.


    The parties having filed a stipulation for dismissal pursuant to Rule 41(a),

    IT IS ORDERED that the above-captioned cause is DISMISSED WITH
PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.

     DATED this __rz!r;y of July, 2019.




                                                    , District Judge
                                                    ·ct Court
